Citation Nr: 0922180	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran was scheduled for a Video Conference Hearing in 
April 2008, however he failed to appear.  The RO sent notice 
of the hearing to the Veteran's address on file in March 
2008.  The post office forwarded the delivery to a different 
address but the letter was returned because the forwarded 
address contained an unknown street.  

A claimant has a duty to keep VA apprised of his whereabouts 
and VA is not required to take extreme measures to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  Under the applicable 
regulation, if the Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2006).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.


FINDING OF FACT

The competent medical evidence does not reveal a diagnosis of 
any right knee disability or associate any reported right 
knee disability with the Veteran's active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.308 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the Veteran nor his 
representative have indicated that the Veteran incurred any 
period of treatment at VA or elsewhere for a knee injury.  
The Veteran has not submitted any private treatment records.  
There is no indication that the Veteran has been diagnosed 
with a disability.  

The Board is aware that the RO has been unable to obtain 
complete service treatment records of the Veteran.  A 
February 2006 correspondence from the service department 
indicates that the Veteran's records were "fire related" 
(e.g., destroyed in a 1973 fire in St. Louis, Missouri).  The 
service department sent photo copies of the records that 
survived the fire.

The Board notes that VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a close examination of the claims folder 
reveals that the RO learned that the Veteran received SSA 
benefits in February 2005.  However, the same document 
reveals that the Veteran began receiving these benefits at 
age 65, the retirement age.  There is no indication that the 
Veteran is receiving disability benefits from SSA.  As the 
Veteran is only receiving retirement benefits from the SSA, 
and not disability benefits, any outstanding SSA records 
would not assist the Veteran in demonstrating current 
entitlement to service connection.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result of the claim.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Consequently, 
further efforts to obtain these records are not warranted 
before adjudicating the Veteran's claim of entitlement to 
service connection.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim for service connection.  In 
determining whether the duty to assist requires that a VA C&P 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection.  Specifically, there is no indication, besides 
the Veteran's own statements, that he has a right knee 
disability.  Further, the Veteran's statements are also the 
only indication that his current affliction may be related to 
his active service.  There is no indication that the Veteran 
has a current knee disability, that the Veteran injured his 
knee during active service, or that any possible knee 
disability may be related to the Veteran's active service.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
right knee disorder.  At the outset of this discussion, the 
Board notes that it appears that most of the Veteran's 
service treatment and personnel records have been destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973 and have not been located.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Because the Veteran's treatment and personnel records remain 
(for the most part) absent from the file, the Board's 
analysis has been undertaken with the heightened obligation 
set forth in Cuevas and O'Hare in mind.  It is further noted, 
however, that the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The available service treatment records associated with the 
file do not indicate that the Veteran complained of, was 
diagnosed with, or was treated for a knee disability.  There 
are no post-service treatment records diagnosing a right knee 
disability associated with the file, and the Veteran does not 
indicate that any such records exist.  The Veteran relates 
that he experiences pain in his right knee and has 
experienced this pain since he injured his knee in service.   

In light of the evidence the Board finds that entitlement to 
service connection for a right knee condition is not 
warranted.  There is no indication the Veteran suffered any 
injury in service or has a current right knee disability 
besides his own complaints of pain.  There is no evidence 
associating any reported pain with the Veteran's active 
service.  While the Veteran is competent to relate that he 
has pain in his knee, and has had the pain since active 
service, he is not competent to render an opinion associating 
that pain with any event during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Further, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Veteran first complained about his knee pain 
February 2005.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, there is no evidence of 
complaint of a knee condition until nearly 50 years after 
separation from service.  This is significant evidence 
against the claim.  For all of the reasons discussed above, 
entitlement to service connection must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee condition, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee condition 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


